      Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 1 of 12                      FILED
                                                                                   2020 Apr-21 PM 12:59
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DARIAN JOHNSEY AND                         )
HOLLY HILTON, ON BEHALF                    )
OF THEMSELVES AND ALL                      )
OTHERS SIMILARLY SITUATED,                 )
                                           )
      Plaintiffs,                          )
                                           )
vs.                                        ) Case No.: 2:18-cv-00643-MHH
                                           )
BAL TK, LLC, D/B/A                         )
THE TILTED KILT,                           )
                                           )
      Defendant.                           )

                    DECLARATION OF BRIAN M. CLARK

      My name is Brian M. Clark. I am over the age of nineteen (19) years and a

resident of Jefferson County, Alabama, and make this Declaration based upon my

personal knowledge of the facts related herein.

      1.     I am an attorney duly licensed to practice in the State of Alabama, and

all Federal Courts in the State of Alabama, in the United States District Court for the

Northern District of Alabama. I am also licensed to practice in the United States

Court of Civil Appeals for the 11th Circuit, and the United States Supreme Court.

      2.     I have worked on preparing the case of Darian Johnsey, et al. vs. BAL

TK, Inc, d/b/a Tilted Kilt, case number 2:18-cv-00643-MHH, which had proceeded




                                          1
      Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 2 of 12




through the Conditional Certification process before settlement negotiations resulted

in a proposed settlement of the case.

      3.      I have expended 64 hours on the case to date.

      4.     Attached hereto are two affidavits submitted in consumer class action

cases that settled in this Judicial District In Parsons v. Brighthouse Networks , CV-

09-0267-AKK ( settlement approved in 2015)my hourly rate was approved at $600

per hour, and in Barber Auto Sales, Inc. v. UPA, 5:06-cv-04686 (approved in 2012),

my hourly rate was approved at $450 per hour.

      5.     Counsel for BAL TK, LLC and I negotiated the settlement of the class

relief in this case, and the attorney’s fees, in good faith, and at arm’s length, and

agreed to the payment of $1,133.55 in expense in this case, and $17,866.45 in

attorney’s fees in this case.

      6.     At either of the hourly rates the Courts approved above, my lodestar fee

is far in excess of the amount negotiated in this case.

      I hereby state under penalty of perjury, that the foregoing is true and correct

to the best of my knowledge.



                                               /s/ Brian M. Clark
                                               Brian M. Clark

Date: April 21, 20020



                                           2
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 3 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 4 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 5 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 6 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 7 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 8 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 9 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 10 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 11 of 12
Case 2:18-cv-00643-MHH Document 43-1 Filed 04/21/20 Page 12 of 12
